Exhibit 10.24
WAIVER AND AGREEMENT
     THIS WAIVER AND AGREEMENT dated as of March 13, 2009 (this “Waiver
Agreement”) is entered into by and between MERCANTILE BANCORP, INC., a Delaware
corporation (“Borrower”), and GREAT RIVER BANCSHARES, INC., a Nevada corporation
(“Lender”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Loan Agreement (as defined
below).
RECITALS
     WHEREAS, Borrower and U.S. Bank National Association, a national banking
association (“US Bank”), previously entered into the Third Amended and Restated
Term Loan Agreement, dated as of November 10, 2006, as subsequently amended by
the First Amendment to Third Amended and Restated Loan Agreement, dated
March 20, 2007, the Second Amendment to Third Amended and Restated Loan
Agreement, dated June 30, 2007 and the Third Amendment to Third Amended and
Restated Loan Agreement, dated September 7, 2007 (collectively, as amended, the
“Loan Agreement”), and Borrower previously executed a Revolving Credit Note,
dated as of November 10, 2006 in the principal amount of $15,000,000 in favor of
US Bank, a Term Loan Promissory Note, dated as of November 10, 2006 in the
principal amount of $15,000,000 in favor of US Bank, a Term Loan B Promissory
Note, dated as of September 7, 2007 in the principal amount of $5,000,000 in
favor of US Bank and a Term Loan C Promissory Note, dated as of September 7,
2007 in the principal amount of $5,000,000 in favor of US Bank (collectively,
the “Purchased Notes”).
     WHEREAS, as of December 23, 2008, Lender purchased the Purchased Notes from
US Bank, and US Bank assigned all of its rights and interests in and to the Loan
Agreement, the Purchased Notes and all documents and agreements related thereto
to Lender.
     WHEREAS, on December 31, 2008, Lender made an additional loan to Borrower,
and Borrower executed a Secured Demand Promissory Note, dated December 31, 2008,
in the principal amount of $7,552,000 in favor of Lender (the “First Secured
Demand Note”), which was secured by the Stock Pledge Agreement (Borrower)
between Lender and Borrower dated December 31, 2008 (the “December Security
Agreement”).
     WHEREAS, on February 5, 2009, Lender made an additional loan to Borrower,
and Borrower executed a $4,000,000 Secured Demand Note, dated February 5, 2009,
in the principal amount of $4,000,000 in favor of Lender (the “Second Secured
Demand Note”, and together with the First Secured Demand Note, the “Secured
Demand Notes”), which was secured by the Stock Pledge Agreement (Borrower)
between Lender and Borrower dated February 5, 2009 (the “February Security
Agreement”) and the Collateral Assignment of Promissory Note and Other Loan
Documents between Lender and Borrower dated February 5, 2009 (the “Collateral
Assignment, and together with the December Security Agreement and the February
Security Agreement, the “Demand Note Security Documents”).
     WHEREAS, as of the date hereof, an Event of Default has occurred under the
Loan Agreement as a result of breaches of Sections 5.13, 5.14(i), 6.01 and 6.12
of the Loan Agreement

1



--------------------------------------------------------------------------------



 



(the “Breached Sections”) and as a result of a memorandum of understanding dated
September 30, 2008, being issued by the Florida Office of Financial Regulation
with respect to The Royal Palm Bank of Florida (the “MOU”) and a cease and
desist order, dated March 9, 2009, being issued by the Federal Deposit Insurance
Corporation (“FDIC”) and the Office of the State Bank Commissioner for the State
of Kansas (“Kansas Bank Commissioner”) with respect to Heartland Bank (the
“Order”). As a result of the foregoing Events of Default, the Lender has the
right to declare the entire outstanding principal balance of, and all accrued
and unpaid interest on, the Purchased Notes issued under the Loan Agreement and
the Secured Demand Notes to be immediately due and payable;
     WHEREAS, the Borrower has received a draft memorandum of understanding from
the Federal Reserve Bank of St. Louis, which is not dated, with respect to
Borrower (“Draft MOU”). It is anticipated that the memorandum of understanding
with respect thereto will be entered into within the next thirty days (upon
execution, the “Anticipated MOU”);
     WHEREAS, The Royal Palm Bank of Florida has been notified by the FDIC that
it will change the MOU to a cease and desist order within the next thirty days
(upon issuance, the “Anticipated Order”);
     WHEREAS, the Borrower has requested that Lender waive the Events of Default
under the Loan Agreement and the Secured Demand Notes caused by the breach of
the Breached Sections by the Borrower and the issuance of the MOU, the Order,
the Anticipated MOU and the Anticipated Order; and
     WHEREAS, the Lender has agreed to provide such a waiver;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Waivers. Subject to the other terms and conditions of this Waiver
Agreement, the Lender hereby waives each existing Event of Default resulting
from breaches of the Breached Sections of the Loan Agreement and resulting from
the issuance of the MOU, the Order, Draft MOU and the Anticipated Order to the
extent such Events of Default are caused (a) solely by the fact that Mid-America
Bancorp, Inc. incurred $4,000,000 of Indebtedness in violation of Section 6.01
of the Loan Agreement and is now in default in the payment of such debt,
(b) solely by the fact that the Non-Performing Assets of all Subsidiary Banks on
a combined basis exceed 18% of the Primary Capital of all Subsidiary Banks as
determined according to GAAP in violation of Section 6.12 of the Loan Agreement,
(c) solely by the fact that the Borrower failed to maintain a Consolidated Fixed
Charge Coverage Ratio of at least 1.10 to 1.00 for the four (4) consecutive
fiscal quarter period ended on December 31, 2008, (d) that the Florida Office of
Financial Regulation issued the MOU, (e) that the FDIC and the Kansas Bank
Commissioner issued the Order, (f) that the Federal Reserve Bank of St. Louis
will issue the Anticipated MOU, provided that the Anticipated MOU is not
materially different from the Draft MOU, and (g) that the FDIC and the Florida
Office of Financial Regulation will issue the Anticipated Order, provided the

2



--------------------------------------------------------------------------------



 



Anticipated Order is in substantially the same form and substance as the MOU
(collectively, the “Waiver” and such Events of Default, the “Waived Defaults”).
     2. Covenants. Borrower covenants and agrees that it (the following,
collectively, the “Additional Covenants”):
     (a) shall ensure that the aggregate amount of Non-Performing Assets of all
Subsidiary Banks on a combined basis does not at any time equal or exceed
Thirty-Five Percent (35%) of the then Primary Capital of all Subsidiary Banks,
as determined according to GAAP;
     (b) shall maintain a Consolidated Fixed Charge Coverage Ratio of at least
0.5 to 1.00 for the period from January 1, 2009, through the last day of each
fiscal quarter ended after the date of this Waiver Agreement, as measured as of
each such fiscal quarter end;
     (c) shall deliver to Lender, each in form and substance satisfactory to
Lender in its reasonable discretion, each of the following:
          (i) on or before the twenty-first day of each calendar month following
the end of each calendar quarter, and with respect to the immediately preceding
calendar quarter, a written report of Borrower’s compliance with each
requirement set forth in the MOU and Anticipated MOU;
          (ii) on or before the twenty-first day of each calendar month
following the end of each calendar quarter, and with respect to the immediately
preceding calendar quarter, a written report of Borrower’s compliance with each
requirement set forth in the Order and Anticipated Order;
          (iii) within five days of its occurrence, a written notice of any
modification of, or amendment to, or of failure to comply with, the Order, the
MOU, the Anticipated MOU and the Anticipated Order;
          (iv) within five days of its occurrence, a written notice of any
default occurring after the date hereof on any loan made by Borrower, any
Subsidiary Holding Company or any Subsidiary Bank with an outstanding principal
amount in excess of $1,000,000;
          (v) on or before the twenty-first day of each calendar month, and with
respect to the immediately preceding calendar month, a balance sheet and income
statement prepared in accordance with GAAP with respect to Borrower, each
Subsidiary Holding Company and Subsidiary Bank;
          (vi) within one Business Day after learning of the occurrence of any
event set forth in Sections 5.14(h) or (i) of the Loan Agreement, written notice
of the occurrence of such event, describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto;

3



--------------------------------------------------------------------------------



 



          (vii) within three Business Day after learning of the occurrence of
any other event set forth in Section 5.14 of the Loan Agreement, written notice
of the occurrence of such event, describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto; and.
          (viii) within twenty-one days of the end of each calendar month, and
with respect to the immediately preceding calendar month, a certificate signed
by the Chief Executive Officer and the Chief Financial Officer of Borrower
certifying compliance with all of the Additional Covenants;
     (d) shall not declare or incur any liability to make any Distribution in
respect of its capital stock;
     (e) shall give Lender access to the books, records and officers of Borrower
upon at least 48 hours notice, and if Lender deems necessary, Borrower shall
arrange for Lender to have access to the books, records and officers of each
Subsidiary Holding Company and each Subsidiary Bank during normal business hours
and upon at least 48 hours notice; and
     (f) shall have stockholders equity in excess of the remainder of (i)
$90 million minus (ii) any write-down of goodwill, as determined in accordance
with GAAP as of the last day of each calendar month.
     3. Termination of Waiver. The Waiver shall terminate upon the earliest to
occur of the following:
     (a) the occurrence of an “Event of Default” under any of the Loan
Agreement, the Purchased Notes, the Transaction Documents, the Secured Demand
Notes or the Demand Note Security Documents (collectively, the “Debt
Instruments”);
     (b) the breach of any representation, warranty or covenant contained herein
or in any Debt Instrument;
     (c) Borrower shall fail to perform, or ensure the performance of, any
Additional Covenant;
     (d) any modification of, or amendment to, the Order, the Anticipated Order,
the MOU, or the Anticipated MOU which Lender determines in its reasonable
discretion could have a Material Adverse Effect;
     (e) Borrower, any Subsidiary Holding Company or any Subsidiary Bank being
placed in receivership or being taken over by any Regulatory Agency;
     (f) Lender determining in its sole discretion that there has been any
change in the business, operations or condition, financial or otherwise, of
Borrower, any Subsidiary Holding Company, any Subsidiary Bank or Consolidated
Subsidiary that could have a Material Adverse Effect;

4



--------------------------------------------------------------------------------



 



     (g) April 30, 2009, if Lender and Borrower have not executed an amendment
to, and restatement of, the Loan Agreement; and
     (h) September 30, 2009.
     If the Waiver is terminated, the total amount outstanding under the Debt
Instruments shall be immediately due and payable without any notice to Borrower,
any Subsidiary Holding Company or any Subsidiary Bank, and Lender may
immediately proceed to exercise all of its legal rights and remedies with
respect to its collateral under the Debt Instruments, Borrower, each Subsidiary
Holding Company and each Subsidiary Bank, without any further notice to any of
them. Except as specifically set forth herein, this Waiver Agreement does not
modify or affect the obligations of Borrower, any Subsidiary Holding Company or
any Subsidiary Bank to comply fully with all terms, conditions and covenants
contained in the Debt Instruments. Nothing contained in this Waiver Agreement
shall be deemed to constitute a waiver of any other rights or remedies Lender
may have under the Debt Instruments or applicable law.
     4. Payment. From and after the date hereof, interest on the Purchased Notes
shall accrue at a fixed annual rate of Seven and One-Half Percent (7.50%). On
the date hereof, Borrower shall pay Lender an amount equal to $42,614.48 via
wire transfer of immediately available funds to an account designated by Lender,
which amount represents an amount equal to the difference between the interest
that would have accrued on the Purchased Notes at the rate of 7.50% from
December 23, 2008 through the date hereof and the actual amount of interest paid
by Borrower on the Purchased Notes since December 23, 2008.
     5. Additional Representations. IN ADDITION, TO INDUCE LENDER TO AGREE TO
THE TERMS OF THIS WAIVER AGREEMENT, BORROWER, ON BEHALF OF ITSELF AND EACH
OBLIGOR, REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS
WAIVER AGREEMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE DEBT INSTRUMENTS AND IN ACCORDANCE
THEREWITH IT:
(a) ON BEHALF OF ITS SELF AND EACH OBLIGOR, WAIVES ANY AND ALL SUCH CLAIMS,
OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO
THE DATE OF ITS EXECUTION OF THIS WAIVER AGREEMENT; AND
(b) RELEASES AND DISCHARGES LENDER AND ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS,
RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH BORROWER OR ANY OBLIGOR EVER
HAD, NOW HAS, CLAIMS OT HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE

5



--------------------------------------------------------------------------------



 



HEREOF AND FROM OR IN CONNECTION WITH THE DEBT INSTRUMENTS, OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR HEREBY.
     6. Defined Terms. The following terms shall have the following meanings
(such meanings shall be equally applicable to the singular and plural forms of
the terms used, as the context requires) for the purposes of this Waiver
Agreement and the Loan Agreement, notwithstanding the fact that such terms may
be defined differently in the Loan Agreement:
(a) Borrower’s Interest Expense shall mean for the period in question the
interest expense Borrower incurs on its Indebtedness.
(b) Consolidated Fixed Charge Coverage Ratio shall mean for the measurement
period in question, the ratio of: (a) the sum of (i) Consolidated Net Income,
plus (ii) Borrower’s Interest Expense, plus (iii) non-cash items included in
operating expenses, minus (iv) non-cash items included in Consolidated Net
Income, minus (v) Distributions; to (b) the sum of (i) $711,681.00 multiplied by
the number of fiscal quarters included in such measurement period, plus
(ii) Borrower’s Interest Expense during such measurement period, all determined
in accordance with GAAP.
(c) Consolidated Subsidiary shall mean with respect to any Person at any date,
any subsidiary (including with respect to the Borrower, each Subsidiary Bank
Holding Company and each Subsidiary Bank) or other entity the assets and
liabilities of which are or should be consolidated with those of such Person in
its consolidated financial statements as of such date in accordance with GAAP.
(d) Material Adverse Effect shall mean (a) a material adverse effect on the
Properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of Borrower, any Subsidiary Bank, any
Subsidiary Holding Company and/or any Consolidated Subsidiary, (b) material
impairment of the ability of Borrower, any Subsidiary Holding Company and/or any
Subsidiary Bank to perform any of its obligations under this Waiver or the Debt
Instruments or (c) material impairment of the enforceability of the rights of,
or benefits available to, Lender under this Waiver or any Debt Instrument.
(e) Non-Performing Assets shall mean, with respect to any Person, assets which:
(a) constitute or are classified as other real estate owned (as such term is
defined in the guidelines, rules and regulations of The Board of Governors of
the Federal Reserve Board pertaining to capital adequacy in effect from time to
time), (b) in the case of a particular asset, is (at the time of such
calculation) classified as a loan or other extension of credit (1) which has
been placed on nonaccrual status (regardless of whether such classification is
internal or as reported to or directed by any Regulatory Agency) or has been
required to be so placed by any Regulatory Agency, (2) the obligee of which has
reduced the agreed interest rate, reduced the principal or interest obligation,
extended the maturity, applied interest payments to reduce principal,
capitalized interest or otherwise renegotiated the terms of the obligations
based upon the actual or asserted inability of the obligor or obligors of such
loans to perform their obligations pursuant to the agreements

6



--------------------------------------------------------------------------------



 



with the obligee prior to such modification or renegotiation, or which has been
otherwise classified as renegotiated pursuant to guidelines now or hereafter
established by the Federal Financial Institutions Examination Council, or
(3) with respect to which any payment of any principal or interest is past due
for a period of ninety (90) days or more, or (c) all other “Non-Performing
Assets,” as reported in the then most recent reports filed with the applicable
Regulatory Agency for the relevant entity.
(f) Obligations shall mean any and all indebtedness, liabilities and obligations
of Borrower, any Subsidiary Holding Company and/or any Subsidiary Bank to Lender
under any Debt Instrument or this Waiver Agreement or any other agreement,
instrument or document heretofore, now or hereafter executed and delivered by
Borrower, any Subsidiary Holding Company and/or any Subsidiary Bank to Lender,
in each case whether now existing or hereafter arising, absolute or contingent,
joint and/or several, secured or unsecured, direct or indirect, expressed or
implied in law, contractual or tortious, liquidated or unliquidated, at law or
in equity, or otherwise, and whether created directly or acquired by Lender by
assignment or otherwise, and any and all costs of collection and/or attorneys’
fees incurred or to be incurred in connection therewith.
(g) Obligor shall mean Borrower, each Subsidiary Holding Company, each
Subsidiary Bank and each other Person who is or shall become primarily or
secondarily liable on any of the Obligations or who grants Lender a Lien upon
any Property or assets of such Person as collateral for any of the Obligations.
(h) Property shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible. Properties shall mean the
plural of Property. For purposes of this Agreement, Borrower, each Subsidiary
Holding Company and each Subsidiary Bank, as the case may be, shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes.
(i) Regulatory Agency shall mean any Federal, state or local governmental or
regulatory agency, authority, entity or official having jurisdiction over the
banking or other related activities of Borrower, any Subsidiary Holding Company
and/or any Subsidiary Bank, including, without limitation (to the extent
applicable), the Board of Governors of the Federal Reserve System, the Office of
the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the
United States Securities and Exchange Commission, the Illinois Department of
Financial and Professional Regulation, the Florida Office of Financial
Regulation, the Missouri Division of Finance, and the Kansas Office of State
Bank Commissioner.
(j) Subsidiary Bank shall mean, each of: Heartland Bank, a Kansas banking
corporation; Brown County State Bank, an Illinois banking corporation; Marine
Bank & Trust, an Illinois banking corporation; Mercantile Bank, an Illinois
banking corporation; and The Royal Palm Bank of Florida, a Florida banking
corporation; and HNB National Bank, a national banking association; and
Subsidiary Banks shall mean some or all of the foregoing.

7



--------------------------------------------------------------------------------



 



(k) Subsidiary Holding Company shall mean each of Royal Palm Bancorp, Inc. a
Florida Corporation, HNB Financial Services, Inc., a Missouri corporation, and
Mid-America Bancorp, Inc., a Kansas corporation; and Subsidiary Holding
Companies shall mean some or all of the foregoing.
     7. Miscellaneous.
     (a) Except as herein specifically agreed, the Debt Instruments, and the
obligations of the Borrower, the Subsidiary Holding Companies and the Subsidiary
Banks thereunder, are hereby ratified and confirmed and shall remain in full
force and effect according to their terms.
     (b) The Borrower hereby represents and warrants to Lender on the date
hereof, as follows:
     (i) Borrower has the power and authority to execute, deliver and perform,
and has taken all necessary action to authorize the execution, delivery,
performance and filing of this Waiver Agreement.
     (ii) This Waiver Agreement has been duly executed and delivered by Borrower
and constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally; or
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (iii) Borrower’s execution, delivery and performance of this Waiver
Agreement will not violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Borrower, any Subsidiary Holding Company
or any Subsidiary Bank, or any provision of their respective Certificate or
Articles of Incorporation or Bylaws or any of the provisions of any indenture,
agreement, document, instrument or undertaking to which Borrower, any Subsidiary
Holding Company or any Subsidiary Bank is a party or is subject or by which it
or its Property is bound.
     (iv) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Waiver Agreement.
     (v) The representations and warranties of Borrower, each Subsidiary Holding
Company and each Subsidiary Bank set forth in the Debt Instruments are true and
correct with the same effect as if made on and as of the date hereof. Except for
the breaches of the Breached Sections described in Section 1 hereof and the
issuance of the MOU by the Florida Office of Financial Regulation, the

8



--------------------------------------------------------------------------------



 



Order by the FDIC and the Kansas Bank Commissioner, the Anticipated MOU by the
Federal Reserve Bank of St. Louis, and the Anticipated Order by the FDIC and
Florida Office of Financial Regulation, no event or condition has occurred and
is continuing which constitutes or would constitute with notice or passage of
time a breach of any term, provision or covenant contained in this Waiver
Agreement or any Debt Instrument or an Event of Default.
     (b) This Waiver Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.
     (c) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS.
(Remainder of page intentionally left blank)

9



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Waiver
Agreement to be duly executed and delivered as of the date first above written.

            Borrower:

MERCANTILE BANCORP, INC.
      By:   /s/ Ted T. Awerkamp         Ted T. Awerkamp, President & CEO   

Address:   220 North 3rd Street
P.O. Box 371
Quincy, Illinois 62301
Attention: Ted T. Awerkamp

Telecopier:   (217) 223-7340

            Lender:

GREAT RIVER BANCSHARES, INC.
      By:   /s/ R. Dean Phillips         R. Dean Phillips, Chairman of the
Board   

Address:   8620 West Tropicana
Las Vegas, Nevada 89180

Telecopier:   (217) 222-2268

10